DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hedgewick (U.S. Patent 5,240,719).  Regarding Claim 11, Hedgewick shows a tool used to create an undercut (Figures 3, 5), the tool comprising a base including an upper portion and a lower portion (element46), a guide extending outwardly from the upper portion of the base (element 52); a first pathway and a second pathway being angled towards the first pathway and aligned with a first and second portion of the guide, respectively (elements 53), and a first finger and a second finger slidable within the first and second pathways, respectively, to move between a molding position and a release position (elements 54).
	Regarding Claim 14, Hedgewick shows the tool of claim 11 above, including one wherein the first finger moves along a first axis that is disposed at an angle relative to the base and the second finger moves along a second axis that is disposed at an angle relative to the base, and wherein the angle of the first axis relative to the base is generally the same as the angle of the second axis relative to the base (Figure 5).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (U.S. Patent Application Publication 2016/0031148), in view of Hedgewick.  Regarding Claim 26, Hendrickson et al., hereafter “Hendrickson,” show that it is known to carry out a method of manufacturing a blow molded plastic structure with an undercut (Abstract), the method comprising disposing the tool in a portion of a mold, forming a parison of molten plastic, disposing the parison of molten plastic in the mold, closing the mold around the parison of molten plastic, inflating the parison, creating undercuts in the blow molded plastic structure, and releasing the blow molded plastic structure (Figures 13-14, 19-20, 23; 0085-0092, 0110-0114).  Hendrickson does not specifically show the claimed apparatus features.  Hedgewick shows a tool used to create an undercut (Figures 3, 5), the tool comprising a base (element 46), a guide extending outwardly from the base (element 52), an upper portion of the guide disposed between the first and second fingers (element 52 between elements 54), a first pathway and a second pathway being angled towards the first guide (elements 53), and a first finger and a second finger slidable within the first and second pathways, respectively, to move between a molding position and a release position and disposed adjacent each other (elements 54).  It would have been obvious to use Hedgewick’s apparatus features to form the undercuts in Hendrickson’s method because there is art recognized suitability for using slides/channels (Hedgewick) to form undercuts in molded articles (Hendrickson) (MPEP 2144.07).  
Regarding Claim 27, Hendrickson shows the method of claim 26 above, but he does not specifically show the claimed apparatus details.  Hedgewick shows a tool used to create an undercut (Figures 3, 5), wherein the undercut is released by sliding the first finger and second finger from a molding position to the release position (Figures 7-8).  It would have been obvious to use Hedgewick’s apparatus features to form the undercuts in Hendrickson’s method because there is art recognized suitability for using slides/channels (Hedgewick) to form undercuts in molded articles (Hendrickson) (MPEP 2144.07).  
Regarding Claim 28, Hendrickson shows the method of claim 26 above, but he does not specifically show the claimed apparatus details.  Hedgewick shows a tool used to create an undercut (Figures 3, 5), wherein the undercut is released by sliding the first finger and second finger from a molding position to the release position (Figures 7-8).  It is the interpretation of the examiner that the rate of release would match the rate of first/second finger movement because the finger movement precipitates article removal.  It would have been obvious to use Hedgewick’s finger apparatus features to form the undercuts in Hendrickson’s method because there is art recognized suitability for using slides/channels (Hedgewick) to form undercuts in molded articles (Hendrickson) (MPEP 2144.07).  
Regarding Claim 29, Hendrickson shows the method of claim 26 above, but he does not specifically show the claimed apparatus details.  Hedgewick shows the tool including one wherein the outwardly extending portion of the first finger is disposed closer to the base in the molding position and the outwardly extending portion of the first finger is disposed farther away from the base in the release position; and wherein the outwardly extending portion of the second finger is disposed closer to the base in the molding position and the outwardly extending portion of the second finger is disposed farther away from the base in the release position (Figures 5, 7).  It would have been obvious to use Hedgewick’s finger apparatus features to form the undercuts in Hendrickson’s method because there is art recognized suitability for using slides/channels (Hedgewick) to form undercuts in molded articles (Hendrickson) (MPEP 2144.07).  
Regarding Claim 30, Hendrickson shows the method of claim 26 above, including one comprising creating an edge of the undercut being an angle of about 80 degrees or more (Figure 5, element 506; 0059: examiner interprets 75 degrees as meeting about 80 degrees or more), meeting applicant’s claim.

Allowable Subject Matter
Claims 16-25 are allowed, as amended.
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to Claims 11, 14, and 26-30, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742